Citation Nr: 0912101	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-38 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than September 5, 
2002, for the grant of an increased rating of 40 percent for 
spondylosis and facet arthritis of the lumbar spine.  



REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to May 
1965.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which, in pertinent part, denied 
entitlement to an effective date earlier than September 5, 
2002, for the grant of an increased rating of 40 percent for 
spondylosis and facet arthritis of the lumbar spine.  


FINDINGS OF FACT

1.  In a November 2003 rating decision the RO granted an 
increased rating of 40 percent for service-connected 
spondylosis and facet arthritis of the lumbar spine, 
effective September 5, 2002.  The Veteran was notified of 
this decision, but did not submit a notice of disagreement 
within one year.

2.  There has been no allegation of clear and unmistakable 
error in the November 2003 rating decision.


CONCLUSION OF LAW

There is no legal basis for the Board to grant an effective 
date prior to September 5, 2002, for an increased rating of 
40 percent for spondylosis and facet arthritis of the lumbar 
spine.  38 U.S.C.A. §§ 5110, 5109A, 7105(c) (West 2002); 38 
C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

The RO granted service connection for residuals of a low back 
injury in a September 1965 rating decision.

In a November 2003 rating decision, the RO granted an 
increased rating of 40 percent for the Veteran's service-
connected spondylosis and facet arthritis of the lumbar 
spine, effective September 5, 2002.  The Veteran was notified 
of this decision.

A claimant has one year from the date of notice of an RO 
decision in which to submit a notice of disagreement.  
38 U.S.C.A. § 7105(b).  If a notice of disagreement is not 
received within one year of the notice, the decision becomes 
final.  38 U.S.C.A. § 7105(c). 

There are six elements for a valid NOD: it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction; (2) be filed in writing; (3) be filed 
with the RO; (4) be filed within one year after the date of 
mailing of notice of the RO decision; (5) be filed by the 
claimant or the claimant's authorized representative; and (6) 
express a desire for Board review.  38 U.S.C.A. § 7105(b) 
(West 2002); Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 
2002); 38 C.F.R. § 20.201 (2008).

After the RO issued the November 2003 rating decision, the 
Veteran submitted a statement in April 2004 requesting an 
increase in his present VA disability compensation based on 
recent surgery for his back condition.  Similarly, in June 
2004, the Veteran submitted a statement requesting a 
temporary 100 percent rating for surgery on his spine.  

No further relevant communication was received until October 
2005, when the RO received a memorandum from a representative 
of a congressional office.  The memorandum noted that the 
Veteran was requesting retroactive pay for the period of time 
between his service in the armed forces and the time he was 
granted service connection.  

The RO responded to this memorandum with a November 2005 
letter (sent by facsimile) providing a timeline of the 
Veteran's various claims.  The letter noted  that the Veteran 
or his representative could file a notice of disagreement 
regarding the effective date of the disability evaluations 
assigned in the January 2005 and June 2005 rating decisions, 
however, all other rating decisions had become final.  If the 
Veteran or his representative wished to initiate an appeal 
with respect to a non-final rating decision, they would need 
to submit a statement specifying which effective date they 
were appealing.  

In July 2006, the RO received another letter from the 
congressional office with an attached letter from the 
Veteran.  The Veteran's letter specifically stated that he 
was seeking an earlier effective date for the grant of a 40 
percent rating for his service-connected back injury assigned 
in a  November 2003 rating decision.  The Veteran also noted 
that he had initially filed a claim for an increased rating 
in September 1977 that was not adjudicated.  

The only communications received by the Veteran within the 
one year period after notice of the November 2003 rating 
decision was provided were his two claims for increased 
ratings dated April 2004 and June 2004.   They did not 
express disagreement with the effective date assigned by the 
RO in the November 2003 decision, nor did they express a 
desire for Board review.  

Similarly, the July 2006 communication from the Veteran and 
the letters from the congressional office do not constitute 
notices of disagreement because they were received more than 
one year of the notice of the November 2003 rating decision.

In the absence of a timely notice of disagreement the 
November 2003 decision became final.  Final decisions can be 
revised on only two ways.  First, they can be reopened upon 
submission of new and material evidence.  Because the 
effective date for a grant based on new and material evidence 
can be no earlier than the date of application to reopen, 
reopening based on new and material evidence can never result 
in an earlier effective date.  38 U.S.C.A. § 5110(a) (West 
2002); Loenard v. Nicholson, 405 F.3d 1338, 1337 (Fed. Cir. 
2005).

The second route to an earlier effective date is through a 
successful claim of clear and unmistakable error in the prior 
decision.  38 U.S.C.A. § 5109A, 38 C.F.R. § 3.105(a) (2008).

There has been no allegation of clear and unmistakable error 
in the November 2003 rating decision.

The Veteran has asserted that he submitted a claim for 
benefits in 1977.  The record shows that in July 1977, he 
submitted a release authorizing VA to obtain records from 
Jamaica Health Station, care of "the Social Disease Division 
and Mr. Mixon."  In October 1977, the RO wrote to the 
Veteran noting receipt of the authorization and asking him to 
clarify the benefit he was seeking.  

In an exchange of information form dated the day following 
the RO's request for clarification, a VA extended care center 
reported that the Veteran had applied for outpatient 
treatment or admission for unspecified conditions.  The 
center asked the RO to advise whether the Veteran was in 
receipt of aid and attendance or housebound benefits.

The Veteran did not respond to the RO's request for 
clarification.  No further communication was received from 
him until December 2002, when he wrote that he was requesting 
an increase in the rating for his back disability.

The Veteran has not alleged any error in the handling of his 
1977 authorization.  The communications prior to December 
2002 did not show that the Veteran was claiming an increased 
rating for his back disability or that he was entitled to an 
increase.  The record contained no findings referable to the 
back disability.  Hence, the RO could not have committed 
clear and unmistakable error by not adjudicating a claim for 
increase; much less could it have been clear and unmistakable 
error to have failed to grant an increase.  

Clear and unmistakable error is an undebatable error that is 
outcome determinative.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 
(1992)).  No such error has been alleged or shown here.

To the extent the Veteran is contending that a claim for 
increase was pending since 1977, the record shows that he did 
evidence an intent to seek an increase at that time, and it 
was therefore not error for the RO to have failed to 
recognize such an intent.  Moreover, the effective date of an 
increase is largely controlled by the date that an increase 
was factually ascertainable.  38 C.F.R. § 3.400(o).  There 
was no evidence as to the severity of the back disability 
between 1977 and 2002.  Hence, the failure to find an 
increase during this period could not have been clear and 
unmistakable error.

This case involves an attempt to make a free standing claim 
for an earlier effective date.  Such a claim is not legally 
permitted.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The 
Board is required to note the finality of the November 2003 
rating decision, and dismiss the appeal for an earlier 
effective date.  Rudd v. Nicholson, at 300.


ORDER

The claim for an effective date earlier than September 5, 
2002, for the grant of an increased rating of 40 percent for 
spondylosis and facet arthritis of the lumbar spine is 
dismissed.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


